Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/12/2022 has been entered.

Response to Amendment

This action is in response to applicant’s amendment filed on 01/12/2022. Claims 1-20 are presently pending.

Response to Arguments

Applicant's arguments with respect to claims 1-20 have been fully considered but they are moot in view of the new ground(s) of rejection.

Applicant has merely amended the independent claims 1, 8, and 15 to indicate that “receiving” and “determining” are performed at the user device as opposed to the server.

Applicant appears to have overlooked the fact that in the age of distributed processing (which were in effect before the effective filing date of this application) a process/ application may be performed at the server, the client, and/ or the combination of the two.

To demonstrate this, Piepenbrink reference is provided and analyzed below. Furthermore, Maissel reference teaches the distributed processing concept and is analyzed in the conclusion section of this office action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al., USPGPUB 2012/0174150 (hereinafter “Reddy”), in view of Lam et al., USPN 9,538,259 (hereinafter “Lam”), further in view of Piepenbrink et al., USPGPUB 2011/0055866 (hereinafter “Piepenbrink”).

Regarding claim 1, Reddy discloses a method (as disclosed throughout Reddy) comprising:
sending (Fig. 11, 1110) , by a user device (126/ 170, as shown in Fig. 1), data associated with establishing a connection with a blackout information server (150/ 180) located remotely from the user device (¶¶ [18], [23]-[26], [56]-[70], [90]-[92]) ;
receiving, by the user device, a request to access content (¶ [93]);
receiving, via the connection with the blackout information server, a blackout condition associated with the content (¶¶ [94]-[96]);
determining that the user device satisfies the blackout condition (¶ [95]);
accessing, based on the user device satisfying the blackout condition, alternative content (¶ [96]); and
outputting the alternative content (¶¶ [96]-[98]).

persistent connection.

However, Lam discloses a method, system, and computer program product for establishing a persistent connection between user devices (Fig. 2, e.g. set top box 210) and servers (212, 204A/B). See Col. 4, line 10 through Col.6, line 54.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reddy with Lam’s teachings in order to provide open/ persistent connections for bi-directional communication between the client and the servers for distribution of push messages, notifications, and configurations (See Lam: Col. 2, lines 1-20, and Col.4, lines 11-27 for motivation).

The system of Reddy and Lam is not explicit in that the user device receives the blackout condition for determining if the condition is satisfied by the user device.

However, Piepenbrink discloses a method, system, and computer program product where the blackout event data is received that includes location codes for geographic areas affected by a blackout event. User location codes are received and compared to location codes for the geographic areas affected by the blackout event. A 

Piepenbrink discloses (Fig. 1) that the client device 150 may be an STB, Multimedia Processing Resource (MPR), or a computer capable of decoding IPTV streams (¶ [32]). Piepenbrink further discloses that the MPR receives blackout conditions (e.g. user location) and determines whether user is subject to blackout (¶¶ [58]-[65]). Thereby, the user device (MPR) receives the blackout condition for determining if the condition is satisfied by the user device.

Piepenbrink further discloses that such methods may be performed by the user device (MPR 200)  or the IPTV delivery system/ server 140 (Fig. 1, ¶ [65]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reddy and Lam with Piepenbrink’s teachings in order to implement a distributed processing environment as required by design factors/ choices such as where processing may be most beneficial and/or cost effective (See Maissel, USPN 6,637,029, Col. 19, lines 1-15 for motivation).


Regarding claim 2, the system of Reddy, Lam, and Piepenbrink discloses wherein the blackout information server is configured for sending blackout information to a plurality of user devices (Reddy: Fig. 1, 124, 126, 170, ¶ [18]; Piepenbrink: Fig. 1, clients 1, 2).

Regarding claim 4, Reddy discloses wherein the blackout information server is a node (Fig. 1, 150) of a plurality of nodes (150, 180, 160, and 140) configured for storing blackout information (as detailed with respect to Figs. 4/ 5 and corresponding descriptions), and wherein each of the plurality of nodes is associated with different content (as supplied via the content delivery network 110 by content servers 130, content aggregators 140, etc., ¶¶ [18]-[26]).

Regarding claim 6, the system of Reddy, Lam, and Piepenbrink discloses comprising comparing the blackout condition to provisioning information of the user device, wherein determining that the user device satisfies the blackout condition is based on the comparing of the blackout condition to provisioning information of the user device, and wherein the provisioning information comprises location information associated with one or more of the user device or an account associated with the user device (As detailed in Reddy Figs. 4, 5,;¶¶ [24], [40]-[55], [67], and analyzed with respect to Piepenbrink MPR in claim 1).

Regarding claim 7, Reddy discloses wherein the blackout condition comprises one or more of location information (¶ [79]), timing information, and device information (¶ [76]) for blocking the content.

Regarding claim 8, Reddy discloses a method (as disclosed throughout Reddy) comprising:
sending (Fig. 11, 1110) data associated with establishing a plurality of connections with a plurality of blackout information servers (150/ 180; ¶¶ [18], [23]-[26], [56]-[70], [90]-[92]), wherein each of the plurality of blackout information servers is assigned to a different set of content channels (as shown in Fig. 4 and corresponding description);
receiving a request for content associated with a first content channel (¶ [93]);
determining a first blackout information server of the plurality of blackout information servers that is assigned to the first content channel (¶¶ [40], [94]-[96]);
determining, based on a first connection of the plurality of connections that is associated with the first blackout information server, blackout information associated with the first content channel (¶¶ [94]-[96]);
determining, based on the blackout information, whether the request for content satisfies the blackout information (¶ [95]); and
outputting, based on the determination of whether the request satisfies the blackout information, the content or alternative content (¶¶ [96]-[98]).

persistent connection.

However, Lam discloses a method, system, and computer program product for establishing a persistent connection between user devices (Fig. 2, e.g. set top box 210) and servers (212, 204A/B). See Col. 4, line 10 through Col.6, line 54.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reddy with Lam’s teachings in order to provide open/ persistent connections for bi-directional communication between the client and the servers for distribution of push messages, notifications, and configurations (See Lam: Col. 2, lines 1-20, and Col.4, lines 11-27 for motivation).

The system of Reddy and Lam is not explicit in that the user device receives the blackout condition for determining if the condition is satisfied by the user device.

However, Piepenbrink discloses a method, system, and computer program product where the blackout event data is received that includes location codes for geographic areas affected by a blackout event. User location codes are received and compared to location codes for the geographic areas affected by the blackout event. A 

Piepenbrink discloses (Fig. 1) that the client device 150 may be an STB, Multimedia Processing Resource (MPR), or a computer capable of decoding IPTV streams (¶ [32]). Piepenbrink further discloses that the MPR receives blackout conditions (e.g. user location) and determines whether user is subject to blackout (¶¶ [58]-[65]). Thereby, the user device (MPR) receives the blackout condition for determining if the condition is satisfied by the user device.

Piepenbrink further discloses that such methods may be performed by the user device (MPR 200)  or the IPTV delivery system/ server 140 (Fig. 1, ¶ [65]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reddy and Lam with Piepenbrink’s teachings in order to implement a distributed processing environment as required by design factors/ choices such as where processing may be most beneficial and/or cost effective (See Maissel, USPN 6,637,029, Col. 19, lines 1-15 for motivation).


Regarding claim 9, Reddy discloses wherein each blackout information server of the plurality of blackout information servers has an additional plurality of persistent connections with a plurality of user devices (Fig. 1, connections as provided through 110 amongst servers and user devices 124, 126, 170; ¶ [18]).

Regarding claim 10, the system of Reddy, Lam, and Piepenbrink discloses wherein determining the blackout information associated with the first content channel comprises determining that there are no blackout conditions associated with the content (Reddy: as determined via data structure of Fig. 4; ¶¶ [40]-[48]; Piepenbrink: MPR as analyzed in claim 8).

Regarding claim 11, the system of Reddy, Lam, and Piepenbrink discloses wherein determining the blackout information associated with the first content channel comprises determining that a blackout condition is associated with the content (as determined via data structure of Fig. 4; ¶¶ [40]-[48]; Piepenbrink: MPR as analyzed in claim 8).

Regarding claim 12, the system of Reddy, Lam, and Piepenbrink discloses determining that a user device receiving the request for content satisfies the blackout condition, wherein the alternative content is output instead of the content (¶¶ [96]-[98]; Also see Fig. 5 and corresponding description; Piepenbrink: MPR as analyzed in claim 8).

Regarding claim 13, the system of Reddy, Lam, and Piepenbrink discloses wherein the first blackout information server is configured to keep open the first persistent connection after a response to an initial request is sent via the first persistent connection (Lam: Col. 5, line 53 through Col. 6, line 54).

Regarding claim 14, the system of Reddy, Lam, and Piepenbrink discloses wherein the first blackout information server is configured to keep open the first persistent connection without receiving an instruction to keep first the persistent connection open (Lam: Col. 4, lines 11-17).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy, in view of Lam, further in view of Piepenbrink, in further view of Shoemake et al., USPGPUB 2014/0333713 (hereinafter “Shoemake”).

Regarding claim 3, though the system of Reddy, Lam, and Piepenbrink discloses establishing a persistent connection with multiple different communication protocols, it only explicitly discloses XMPP protocol and is not explicit on use of Websocket.

However, Shoemake not only discloses the use of XMPP in establishing bi-directional persistent connections, but also discloses the use of Websocket (¶ [107]).

.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy, in view of Lam, further in view Piepenbrink, in further view of Mack et al., USPGPUB 2014/0245341 (hereinafter “Mack).

Regarding claim 5, the system of Reddy, Lam, and Piepenbrink is silent on wherein the blackout information server is configured to receive the blackout condition from a blackout managing device configured to manage the plurality of nodes.

However, Mack discloses a method, system, and computer program product for managing and extending blackout control where the servers/ nodes are configured to receive the blackout condition from a blackout managing device configured to manage the plurality of nodes (Abstract, Figs. 1 A and B, ¶¶ [22]-[38]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reddy, Lam, and Piepenbrink with Mack’s teachings in order to extend and optimize blackout control in the distribution infrastructure (See Mack: ¶ [4] for motivation).

Claims 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, in view of Lam, further in view of Yan et al., USPGPUB 2016/0234307 (hereinafter “Yan”), in further view of Piepenbrink.

Regarding claim 15, Reddy discloses a method (as disclosed throughout Reddy) comprising:
Receiving (as detailed in Fig. 11), by a user device (126/ 170, as shown in Fig. 1), a request to access a content (¶¶ [18], [23]-[26], [56]-[70], [90]-[93]);
determining a restriction information server configured to store restriction information associated with the content (¶¶ [90]-[96]);
determining, that the user device satisfies a restriction condition (¶ [95]); and 
blocking, based on the determining that the user satisfies the restriction condition, output of the content (¶¶ [96]-[98]).

Reddy discloses connection establishment between the user device and networked servers in ¶¶ [61]-[68]. Reddy is not explicit that such connections are persistent connection.

However, Lam discloses a method, system, and computer program product for establishing a persistent connection between user devices (Fig. 2, e.g. set top box 210) and servers (212, 204A/B). See Col. 4, line 10 through Col.6, line 54.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reddy with Lam’s teachings in order to provide open/ persistent connections for bi-directional communication between the client and the servers for distribution of push messages, notifications, and configurations (See Lam: Col. 2, lines 1-20, and Col.4, lines 11-27 for motivation).

The system of Reddy and Lam is silent on determining a status of a persistent connection to the restriction information server.

However, Yan discloses a method, system, and computer program code for determining a status of a persistent connection to the restriction information server (¶ [144].

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reddy and Lam with Yan’s teachings in order to consider the status of the connection as the security of the data transmission shall be improved (Motivation: Yan¶ [143]) and saving network/ system resources such as power.

user device receives the blackout condition for determining if the condition is satisfied by the user device.

However, Piepenbrink discloses a method, system, and computer program product where the blackout event data is received that includes location codes for geographic areas affected by a blackout event. User location codes are received and compared to location codes for the geographic areas affected by the blackout event. A determination is made whether the user is subject to the blackout event based on the user location code. When the user is subject to the blackout event, an updated electronic programming guide is provided to the user. (Abstract, Fig. 1).

Piepenbrink discloses (Fig. 1) that the client device 150 may be an STB, Multimedia Processing Resource (MPR), or a computer capable of decoding IPTV streams (¶ [32]). Piepenbrink further discloses that the MPR receives blackout conditions (e.g. user location) and determines whether user is subject to blackout (¶¶ [58]-[65]). Thereby, the user device (MPR) receives the blackout condition for determining if the condition is satisfied by the user device.

Piepenbrink further discloses that such methods may be performed by the user device (MPR 200)  or the IPTV delivery system/ server 140 (Fig. 1, ¶ [65]).



Regarding claim 16, Reddy discloses wherein the restriction information server is configured for sending restriction information to a plurality of user devices (Fig. 1, connections as provided through 110 amongst servers and user devices 124, 126, 170; ¶ [18]).


Regarding claim 18, Reddy discloses wherein the restriction information server (Fig. 1, 150) is a node of a plurality of nodes (150, 180, 160, and 140) configured for storing restriction information (as detailed with respect to Figs. 4/ 5 and corresponding descriptions), and wherein each of the plurality of nodes is associated with different content (as supplied via the content delivery network 110 by content servers 130, content aggregators 140, etc., ¶¶ [18]-[26]).

Regarding claim 20, the system of Reddy, Lam, Yan, and Piepenbrink discloses wherein determining the status of the persistent connection to the restriction or disconnected (Yan: ¶ [144]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy, in view of Lam, further in view of Yan, in further view of Piepenbrink, further in view of Shoemake.

Regarding claim 17, though the system of Reddy, Lam, Yan, and Piepenbrink discloses establishing a persistent connection with multiple different communication protocols, it only explicitly discloses XMPP protocol (as disclosed by Lam, and analyzed with respect to claim 1) and is not explicit on use of Websocket.

However, Shoemake not only discloses the use of XMPP in establishing bi-directional persistent connections, but also discloses the use of Websocket (¶ [107]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reddy, Lam, Yan, and Piepenbrink with Shoemake’s teachings in order to make use of a wide variety of well-known and ubiquitous protocols.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy, in view of Lam, further in view of Yan, in further view of Piepenbrink, further in view of Mack.

Regarding claim 19, the system of Reddy, Lam, Yan, and Piepenbrink is silent on wherein the restriction information server is configured to receive the restriction condition from a restriction managing device configured to manage the plurality of nodes.

However, Mack discloses a method, system, and computer program product for managing and extending blackout control where the servers/ nodes are configured to receive the restriction condition from a restriction managing device configured to manage the plurality of nodes (Abstract, Figs. 1 A and B, ¶¶ [22]-[38]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reddy, Lam, Yan, and Piepenbrink with Mack’s teachings in order to extend and optimize blackout control in the distribution infrastructure (See Mack: ¶ [4] for motivation).


Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure. Applicants are required, under 37 CFR § 1.111 (c), to consider these references fully when responding to this Office Action.

Maissel et al., USPN 6,637,029 (hereinafter “Maissel”) discloses a method and system for delivering content to a viewer customized based on user preferences and schedules of delivery (Abstract, Figs. 1- 8A; and as disclosed throughout the Specification). Maissel discloses that, generally, the embodiment of FIG. 8A differs from the embodiment of FIG. 1 in that processing and storage largely occur in the headend 340. The embodiment of FIG. 8A may be preferable in a case where processing power may be provided more economically in a headend or in other cases. Furthermore, it is appreciated that, in the embodiment of FIG. 8A, certain types of customization may occur at the headend based on user preference profiles. For example, if users tend to prefer to watch a certain type of movie at a certain hour or hours of the night, that type of movie may be broadcast, either conventionally or in a near-video-on-demand system, at that hour or hours of the night. It is appreciated that other types of customization, as referred to above with respect to FIG. 2, may also occur at the headend. Se Col. 19, lines 1-15.


Contacts


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R MARANDI/Primary Examiner, Art Unit 2421